DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s claim amendments dated April 21, 2021 are acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the other of the two environments".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the examiner presumed that applicant meant to write “the clean one of the two environments” because applicant recites “a clean one of the two environments” in claim 31.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 21, Tanaka teaches a method for cleaning a wafer (reads on workpiece) in a cleaning chamber (item 1 in Figures 1 and 2; Abstract; Col. 5, 8-51; Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises transferring the wafer in a dirty state from a first station (item 4a in Figure 1) to the cleaning chamber through an entrance valve (leftmost item 6 in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises cleaning the wafer from the dirty state to a clean state in the cleaning chamber by spraying ozone-comprising water onto the wafer while the wafer is rotated (Col. 6, line 55 to Col. 7, line 
Although Tanaka teaches that the second station (item 4b in Figure 1) is separated from the first station (item 4a in Figure 1) by the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) of the cleaning chamber, Tanaka does not explicitly teach a step of isolating the second station from the first station so that an environment of the second station is controlled cleaner than the dirty environment of the first station.  
Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka such that, when the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) do not need to be open for allowing wafer transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  
The combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed (when they don’t need to be open) so as to isolate the second station from the first station, the environment of the second station can be considered to be “controlled” cleaner than the environment of the first station since this controlling of the entrance and exit valves is performed to prevent cross-contamination.  If this “reasonably expected” line of argument is not persuasive, here is another: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
With regard to claim 22, the combination of Tanaka in view of Meulen does not teach loading the wafer to an input load port in order to be transferred into the first station.  Tanaka’s Figure 1 does not show the entirety of the first station (item 4a in Figure 1).  However, in a different embodiment illustrated in Figure 4, Tanaka teaches that a first station can comprise a load lock chamber (item 8a in Figure 4) into which a plurality of to-be-treated substrates are loaded (Col. 8, 7-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the first station is a load lock chamber into which a plurality of to-be-treated wafers are loaded, wherein the load lock chamber comprises an input load port through which the wafers are 
With regard to claim 23, in the method of Tanaka in view of Meulen, the cleaned wafer is unloaded from the second station by way of an output load port (third item 6 from the left in Figure 1 of Tanaka).  
With regard to claim 24, the combination of Tanaka in view of Meulen does not explicitly teach closing the cleaning chamber exit valve (second item 6 from left in Tanaka’s Figure 1) before transferring the wafer into the cleaning chamber by way of the cleaning chamber entrance valve (leftmost item 6 in Tanaka’s Figure 1).  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the cleaning chamber exit valve is closed before the wafer is transferred into the cleaning chamber via the cleaning chamber entrance valve.  The cleaning chamber exit valve does not need to be open when transferring a wafer into the cleaning chamber, and the 
With regard to claim 26, the combination of Tanaka in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned wafer from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the entrance valve of the cleaning chamber is closed before transferring the cleaned wafer from the cleaning chamber to the second station.  The entrance valve of the cleaning chamber does not need to be open when transferring the cleaned wafer from the cleaning chamber to the second station, and the motivation for performing the modification would be to prevent cross-contamination between the environments separated by the cleaning chamber entrance valve.  
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 25, the combination of Tanaka in view of Meulen does not teach pressurizing the cleaning chamber before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.
Wagener teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened (Col. 7, line 45 to Col. 8, line 37; Col. 10, 5-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the cleaning chamber is pressurized relative to the first station before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened.  In this method of Tanaka in view of Meulen, the pressure differential between the cleaning chamber and the first station advantageously prevents contaminant particles from entering the cleaning chamber when the entrance valve is opened for transporting a wafer into the cleaning chamber.  
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 5,378,283 to Ushikawa.  
With regard to claim 28, the combination of Tanaka in view of Meulen does not teach recirculating gas flow in the second station.
Ushikawa teaches that a substrate-storing chamber (item 11 in Figure 1) can advantageously recirculate its gas through a filter system (comprising cleaning filter 43 in Figure 1) such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination (Col. 3, 50-68; Col. 6, 46-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the atmosphere of the second station is recirculated via a recirculation system comprising a filter system that can filter particle contaminants out of the gaseous atmosphere.  In this combination of Tanaka in view of Meulen in view of Ushikawa, the recirculation and filtering of the atmosphere of the second station removes potentially harmful particles from the atmosphere of the second station.  The motivation for performing the modification was provided by Ushikawa, who teaches that a substrate-storing chamber can advantageously recirculate its gas through a filter system such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination.  
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2006/0102237 by Le Guet et al. (hereafter referred to as “Guet”).  
With regard to claim 29, the combination of Tanaka in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Tanaka in view of Meulen, the thermophoresis plate protects the wafer from particle contamination by attracting any ambient particles to itself.  The motivation for performing the modification was provided by Guet, who teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer.  
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 30, the combination of Tanaka in view of Meulen does not teach establishing a curtain flow at the exit of the cleaning chamber.
Wagener teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber (Col. 9, line 56 to Col. 10, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a curtain flow of gas is established at the exit valve of the cleaning chamber when a cleaned wafer is being discharged from the cleaning chamber.  In this method of Tanaka in view of Meulen in view of Wagener, the curtain flow functions to prevent contaminants from undesirably entering the cleaning chamber while a substrate is being discharged from the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber.  
Claims 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 41, the combination of Tanaka in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Tanaka in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection of claim 21).  In this method of Tanaka in view of Meulen in view of Kawamura, the control unit reads on applicant’s environmental control system because control of the entrance and exit valves results in the second station having a cleaner environment than the first station.  The motivation for performing the modification was provided by Kawamura, who teaches that when processing wafers in a wafer-treating apparatus comprising gate valves, a control unit comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves.
Claims 21-24, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 21, Edo teaches a method for cleaning a mask, which is considered to read on workpiece because a cleaning tool (item 700 in Figure 1A) works 
Although Edo teaches that the second station (item 500 in Figure 1A) is separated from the first station (item 400 in Figure 1A) by the entrance valve (item 420 in Figure 1A) and exit valve (item 510 from left in Figure 1A) of the cleaning chamber, Edo does not explicitly teach a step of isolating the second station from the first station so that an environment of the second station is cleaner than the dirty environment of the first station.  
Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo such that, when the cleaning chamber entrance valve and cleaning chamber exit valve do not need to be 
The combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask enters the second station, whereas a not-yet-cleaned mask is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the mask, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed (when they don’t need to be open) so as to isolate the second station from the first station, the environment of the second station can be considered to be “controlled” cleaner than the environment of the first station since this 
With regard to claim 22, in the method of Edo in view of Meulen, the mask is loaded in the dirty state to an input load port (item 410 in Edo’s Figure 1A) when transferred into the first station (Par. 0065 of Edo).  
With regard to claim 23, in the method of Edo in view of Meulen, the mask is unloaded in a cleaned state from the second station to an output load port (item 520 in Edo’s Figure 1A; Par. 0076 of Edo).  
With regard to claim 24, the combination of Edo in view of Meulen does not explicitly teach closing the cleaning chamber exit valve before transferring the mask into the cleaning chamber by way of the cleaning chamber entrance valve.  However, Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the cleaning chamber exit valve is closed before the mask is transferred into the cleaning chamber via the cleaning chamber entrance valve.  The cleaning chamber exit valve does not need to be open when transferring a mask into the cleaning chamber, and the motivation for performing the modification would be to prevent cross-contamination between the environments separated by the cleaning chamber exit valve.  
With regard to claim 26, the combination of Edo in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned mask from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the 
With regard to claim 27, in the method of Edo in view of Meulen, the cleaning chamber is maintained at 100 Pa or less during cleaning of the mask (Par. 0073 of Edo), and therefore, the pressure of the cleaning chamber has to be lowered at some point prior to opening the cleaning chamber exit valve such that a cleaned mask can be moved from the cleaning chamber to the second station.   
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2006/0102237 by Guet.
With regard to claim 29, the combination of Edo in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a mask in an enclosed environment without the mask becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the mask (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such .  
Claims 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 21 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 41, the combination of Edo in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such environmental control system because control of the entrance and exit valves results in the second station having a cleaner environment than the first station.  The motivation for performing the modification was provided by Kawamura, who teaches that when processing wafers in a wafer-treating apparatus comprising gate valves, a control unit comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves.
Claims 31-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 31, Tanaka teaches a method for cleaning a wafer (reads on workpiece) in a cleaning chamber (item 1 in Figures 1 and 2; Abstract; Col. 5, 8-51; Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises transferring the wafer in a dirty state from a first station (item 4a in Figure 1; corresponds to applicant’s dirty environment) to the cleaning chamber through an entrance valve (leftmost item 6 in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method comprises cleaning the wafer from the dirty state to a clean state in the cleaning chamber by spraying ozone-comprising water onto the wafer while the wafer is rotated (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka’s method clean environment) through an exit valve (second item 6 from left in Figure 1) of the cleaning chamber (Col. 6, line 55 to Col. 7, line 31; Col. 8, 43-60).  Tanaka teaches that cleaning the wafer is important because it removes from the substrate contaminant particles that could potentially harm a downstream layer-formation step (Col. 4, 17-44).  
Although Tanaka teaches that the second station (item 4b in Figure 1) is separated from the first station (item 4a in Figure 1) by the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) of the cleaning chamber, Tanaka does not explicitly teach a step of isolating the second station from the first station during substrates transfers.  
Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka such that, when the entrance valve (leftmost item 6 in Figure 1) and exit valve (second item 6 from left in Figure 1) do not need to be open for allowing wafer transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  In this method of Tanaka in view of Meulen, the cleaning chamber exit valve is closed 
The combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed (when they don’t need to be open) so as to isolate 
With regard to claim 32, the combination of Tanaka in view of Meulen does not teach loading the wafer to an input load port in order to be transferred into the first station.  Tanaka’s Figure 1 does not show the entirety of the first station (item 4a in Figure 1).  However, in a different embodiment illustrated in Figure 4, Tanaka teaches that a first station can comprise a load lock chamber (item 8a in Figure 4) into which a 
With regard to claim 33, in the method of Tanaka in view of Meulen, the cleaned wafer is unloaded from the second station by way of an output load port (third item 6 from the left in Figure 1 of Tanaka).  
With regard to claim 34, the developed combination of Tanaka in view of Meulen does not explicitly teach closing the cleaning chamber exit valve (second item 6 from left in Tanaka’s Figure 1) before transferring the wafer into the cleaning chamber by way of the cleaning chamber entrance valve (leftmost item 6 in Tanaka’s Figure 1).  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the 
With regard to claim 36, the combination of Tanaka in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned wafer from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the entrance valve of the cleaning chamber is closed before transferring the cleaned wafer from the cleaning chamber to the second station.  The entrance valve of the cleaning chamber does not need to be open when transferring the cleaned wafer from the cleaning chamber to the second station, and the motivation for performing the modification would be to prevent cross-contamination between the environments separated by the cleaning chamber entrance valve.  
Claims 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 35, the combination of Tanaka in view of Meulen does not teach pressurizing the cleaning chamber before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.
Wagener teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened (Col. 7, line 45 to Col. 8, line 37; Col. 10, 5-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the cleaning chamber is pressurized relative to the first station before opening the entrance valve of the cleaning chamber to transfer the wafer into the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that, before opening a wafer-transport valve (item 28 in Figure 1) between a cleaning chamber (item 12 in Figure 1) and another chamber (item 54 in Figure 1), it is advantageous to first pressurize the cleaning chamber relative to the other chamber such that the pressure differential will prevent the flow of contaminants into the cleaning chamber when the valve is opened.  In this method of Tanaka in view of Meulen, the pressure differential between the cleaning chamber and the first station advantageously .  
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 5,378,283 to Ushikawa.  
With regard to claim 38, the combination of Tanaka in view of Meulen does not teach recirculating gas flow in the second station.
Ushikawa teaches that a substrate-storing chamber (item 11 in Figure 1) can advantageously recirculate its gas through a filter system (comprising cleaning filter 43 in Figure 1) such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination (Col. 3, 50-68; Col. 6, 46-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka I n view of Meulen such that the atmosphere of the second station is recirculated via a recirculation system comprising a filter system that can filter particle contaminants out of the gaseous atmosphere.  In this combination of Tanaka in view of Meulen in view of Ushikawa, the recirculation and filtering of the atmosphere of the second station removes potentially harmful particles from the atmosphere of the second station.  The motivation for performing the modification was provided by Ushikawa, who teaches that a substrate-storing chamber can advantageously recirculate its gas through a filter system such that ambient particle contaminants in the gas can be removed from the gas, thus protecting substrates stored in chamber from particle contamination.  
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2006/0102237 by Guet.
With regard to claim 39, the combination of Tanaka in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Tanaka in view of Meulen, the thermophoresis plate protects the wafer from particle contamination by attracting any ambient particles to itself.  The motivation for performing the modification was provided by Guet, who teaches that when trying to transfer a wafer in an enclosed environment without the wafer becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the wafer.  
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 6,251,195 to Wagener.
With regard to claim 40, the combination of Tanaka in view of Meulen does not teach establishing a curtain flow at the exit of the cleaning chamber.
Wagener teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber (Col. 9, line 56 to Col. 10, line 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a curtain flow of gas is established at the exit valve of the cleaning chamber when a cleaned wafer is being discharged from the cleaning chamber.  In this method of Tanaka in view of Meulen in view of Wagener, the curtain flow functions to prevent contaminants from undesirably entering the cleaning chamber while a substrate is being discharged from the cleaning chamber.  The motivation for performing the modification was provided by Wagener, who teaches that when discharging a cleaned wafer out of a cleaning chamber through an exit valve, it is advantageous to establish a curtain flow of gas at the exit valve of the cleaning chamber in order to prevent contaminants from entering the cleaning chamber.  
Claims 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S 6,239,045 to Tanaka in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 42, the combination of Tanaka in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Tanaka in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection of claim 21).  In this method of Tanaka in view of Meulen in view of Kawamura, the control unit reads on applicant’s environmental control system
The combination of Tanaka in view of Meulen in view of Kawamura does not teach that the control unit is located in the environment of the second station.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka in view of Meulen in view of Kawamura such that the control unit is located in the environment of the second station because such a modification would be a simple rearrangement of parts (see MPEP 2144.04, Rearrangement of Parts) that would still allow the control unit to successfully perform its role of controlling the wafer processing system.
Claims 31-34, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen.  
With regard to claim 31, Edo teaches a method for cleaning a mask, which is considered to read on workpiece because a cleaning tool (item 700 in Figure 1A) works on the mask by cleaning it (Par. 0047-0060).  In Edo’s method, the mask is transferred in a dirty state from a first station (item 400 in Figure 1A; corresponds to applicant’s dirty environment) to a cleaning chamber (item 200 in Figure 1A) through an entrance valve (item 420 in Figure 1A) of the cleaning chamber; Par. 0047-0050 and 0065-0069).  The cleaning tool in the cleaning chamber then cleans the mask and the mask is then transferred in a cleaned state from the cleaning chamber to a second station (item 500 in Figure 1A; corresponds to applicant’s clean environment
Although Edo teaches that the second station (item 500 in Figure 1A) is separated from the first station (item 400 in Figure 1A) by the entrance valve (item 420 in Figure 1A) and exit valve (item 510 from left in Figure 1A) of the cleaning chamber, Edo does not explicitly teach isolating the second station from the first station during mask transfer.
Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo such that, when the cleaning chamber entrance valve and cleaning chamber exit valve do not need to be open for allowing mask transfer, the entrance and exit valves are closed so as to isolate the second station from the first station, thus advantageously preventing cross-contamination between the first and second stations.  In this method of Edo in view of Meulen, the cleaning chamber exit valve is closed when the mask is transferred from the first station to the cleaning chamber because the cleaning chamber exit valve does not need to be open during that transfer, and the cleaning chamber entrance valve is closed when the mask is transferred from the cleaning chamber to the second station because the cleaning chamber entrance valve does not need to be open during that transfer. Edo teaches that having contamination on the mask is undesirable because particles on the mask can prevent the mask from functioning properly in its role in an 
The combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask enters the second station, whereas a not-yet-cleaned mask is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the mask, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed (when they don’t need to be open) so as to isolate the second station from the first station, the environment of the second station can be considered to be “controlled” cleaner than the environment of the first station since this controlling of the entrance and exit valves is performed to prevent cross-contamination.  If this “reasonably expected” line of argument is not persuasive, here is another: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the isolating 
With regard to claim 32, in the method of Edo in view of Meulen, the mask is loaded in the dirty state to an input load port (item 410 in Edo’s Figure 1A) when transferred into the first station (Par. 0065 of Edo).  
With regard to claim 33, in the method of Edo in view of Meulen, the mask is unloaded in a cleaned state from the second station to an output load port (item 520 in Edo’s Figure 1A; Par. 0076 of Edo).  
With regard to claim 34, the combination of Edo in view of Meulen does not explicitly teach closing the cleaning chamber exit valve before transferring the mask into the cleaning chamber by way of the cleaning chamber entrance valve.  However, Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers 
With regard to claim 36, the combination of Edo in view of Meulen does not explicitly recite closing the entrance valve of the cleaning chamber before transferring the cleaned mask from the cleaning chamber to the second station.  However, Meulen teaches that when transferring a workpiece through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the entrance valve of the cleaning chamber is closed before transferring the cleaned mask from the cleaning chamber to the second station.  The entrance valve of the cleaning chamber does not need to be open when transferring the cleaned mask from the cleaning chamber to the second station, and the motivation for performing the 
With regard to claim 37, in the method of Edo in view of Meulen, the cleaning chamber is maintained at 100 Pa or less during cleaning of the mask (Par. 0073 of Edo), and therefore, the pressure of the cleaning chamber has to be lowered at some point prior to opening the cleaning chamber exit valve such that a cleaned mask can be moved from the cleaning chamber to the second station.   
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2006/0102237 by Guet.
With regard to claim 39, the combination of Edo in view of Meulen does not teach cooling the environment of the second station.
Guet teaches that when trying to transfer a mask in an enclosed environment without the mask becoming contaminated with particle contaminants, it is advantageous to have a thermophoresis plate in the environment, wherein the thermophoresis plate is cooled in order to attract ambient particles by thermal migration such that those particles do not contaminate the mask (Abstract; Par. 0082 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that the second section comprises a cooling thermophoresis plate that cools the environment of the second station in order to attract ambient particle contaminants by thermal migration.  In this method of Edo in view of Meulen, the thermophoresis plate protects the mask from particle contamination by attracting any ambient particles to .  
Claims 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/0121144 by Edo in view of U.S. 2007/0269297 by Meulen as applied to claim 31 above, and further in view of U.S. 2009/0065027 by Kawamura.  
With regard to claim 42, the combination of Edo in view of Meulen does not explicitly recite having a controller that can be considered an environmental control system.
Kawamura teaches that when processing wafers in a wafer-treating apparatus comprising gate valves (such as valves 133, 144, 154, and 162 in Figure 1), a control unit (item 300 in Figure 1) comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves (Par. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen such that a control unit comprising a central processing unit is used to control operations of the wafer-treating system of Edo in view of Meulen in an automated manner, including operations of the entrance and exit valves (whose control results in the second station having a cleaner environment than the first station, as discussed above in the rejection environmental control system because control of the entrance and exit valves results in the second station having a cleaner environment than the first station.  The motivation for performing the modification was provided by Kawamura, who teaches that when processing wafers in a wafer-treating apparatus comprising gate valves, a control unit comprising a central processing unit can advantageously be used to control operations of the wafer-treating apparatus in an automated manner, including operations of the gate valves.
The combination of Edo in view of Meulen in view of Kawamura does not teach that the control unit is located in the environment of the second station.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edo in view of Meulen in view of Kawamura such that the control unit is located in the environment of the second station because such a modification would be a simple rearrangement of parts (see MPEP 2144.04, Rearrangement of Parts) that would still allow the control unit to successfully perform its role of controlling the wafer processing system.

Response to Arguments
In applicant’s arguments dated April 21, 2021, applicant cited a Merriam-Webster dictionary definition of “commensurate” as “equal in measure or extent”, and applicant argued that applicant’s use of the phrases “commensurate with a dirtiest surface of the dirty workpiece” (in claim 21) and “commensurate with a dirtiest surface of the workpiece” (in claim 31) is therefore not indefinite.  The examiner finds this argument 
Applicant's arguments filed April 21, 2021 regarding the examiner’s obviousness rejections have been fully considered but they are not persuasive.
On page 7 of applicant’s arguments, applicant argues the following:
Claim 21 recites “isolating the second station from the first station so that an environment of the second station is controlled cleaner than the dirty environment of the first station so as to receive the workpiece cleaned from the chamber”.  The combination of Tanaka and Meulen does not disclose or suggest this feature of Applicant’s claim 21.  

This argument is not persuasive.  As discussed above in the examiner’s rejection of claim 21, the combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed (when they don’t need to be open) so as to isolate the second station from the first station, the environment of the second station can be considered to be “controlled” cleaner than the environment of the first station since this controlling of the entrance and exit valves is performed to prevent cross-contamination.  
On page 8 of applicant’s arguments, applicant argues that “Tanaka explicitly teaches that each transport path (4a, 4b) within the apparatus is kept at a cleanliness level of class 10 according US federal standard 209B and therefore does not have a dirty chamber as each chamber is clean”.  On page 8 of applicant’s arguments, applicant argues “that Tanaka explicitly states that each of the chambers are kept at the same cleanliness level and therefore has not need for preventing cross-contamination between chambers that have different cleanliness levels as asserted by the Examiner”.  On page 9 of applicant’s arguments, applicant argues that “the Examiner, however, has 
On page 8 of applicant’s arguments, applicant argues the following:
All Meulen teaches is to isolate the processing chamber so that processing material does not escape the processing chamber.  This is simply not the same as “isolating the second station from the first station so that an environment of the second station is controlled cleaner than the dirty environment of the first station”.  

This line of argument against the examiner’s combination of Tanaka in view of Meulen is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed, Meulen teaches that when transferring a wafer through successive chambers that are connected by valves, the valves can be advantageously used to isolate chambers from each other when they don’t need to be opened, thus allowing the valves to prevent cross-contamination between chambers that have different cleanliness requirements (Par. 0156 and 0157).  The examiner matches applicant’s claim language the examiner’s combination of Tanaka in view of Meulen used to reject claim 21.  As discussed above in the examiner’s rejection of claim 21, the combination of Tanaka in view of Meulen does not explicitly teach that the 
On page 9 of applicant’s arguments, applicant argues that “there is nothing in Tanaka that states that the transport path 4a has a dirty environment”, and applicant argues that “the mere fact that the wafers are cleaned in a cleaning chamber does not per se teach that the environments within the apparatus are dirty”.  This line of argument is not persuasive.  Tanaka teaches that “it is especially preferable that the atmosphere in a transport path is kept at a cleanliness level of class 10 or higher (cleaner)” (Col. 4, lines 17-19), and Tanaka teaches that “when atmosphere in the transport paths (T) are kept at a cleanliness level of class 10 according US federal standard 209B or at a higher cleanliness level, an epitaxial wafer which can be used for production of a 64 M DRAMs and a later generation more highly integrated semiconductor device can be produced” (Col. 7, lines 8-13).  When discussing example 4, Tanaka teaches that “since the in-apparatus transportation is conducted in the interior of the transport path 4c of Fig. 1, the transport path of Fig. 3, or the transport path 4F of Fig. 4, all of which are each kept at a cleanliness level of class 10 or at a higher cleanliness level in the interior, almost no foreign matter gets attached to the wafer surface”.  These quoted teachings from Tanaka clearly teach examples where transport paths are not at the highest possible cleanliness level because, for example, the language “at a cleanliness level of class 10 according US federal standard 209B or at a higher cleanliness level” clearly teaches that a transport path can be at class 10 cleanliness level “or at a higher cleanliness level”.  So Tanaka clearly teaches example where a transport path (transport path 4a in Figure 1, for example) is not at the highest possible cleanliness level”.  Plus, since Tanaka teaches that the transport path 4a (in Figure 1) leads into a cleaning chamber (item 1 in Figure 1), Tanaka certainly does teach that some contaminants enter transport path 4a a wafer that needs to be cleaned passed through transport path 4a – and thus, it is reasonably expected that the second transport path (item 4b) is cleaner than the first transport path (item 4a) simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the transport path 4b, whereas a not-yet-cleaned wafer is in the transport path 4a before being cleaned.  
On page 11 of applicant’s arguments, applicant argues the following:
All Meulen teaches is to isolate the processing chamber so that processing material does not escape the processing chamber.  This is not the same as “isolating the second station from the first station so that an environment of the second station is controlled cleaner than the dirty environment of the first station.”

This line of argument is not persuasive against the examiner’s combination of Edo in view of Meulen, as the examiner’s developed combination of Edo in view of Meulen does teach the method recited by applicant’s claim 21.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the above rejection of claim 21, the combination of Edo in view of Meulen 
On pages 12 and 15 of applicant’s arguments, applicant points out that “the claim language of claim 31 and claim 21 are not the same”, and applicant argues that “the Examiner has merely repeated the rejection of claim 21 for claim 31 and has not addressed these differences, which is clear error”.  This is not persuasive.  In the examiner’s rejection of claim 31 using Tanaka in view of Meulen, the examiner recites that Tanaka’s first station (item 4a in Figure 1) corresponds to applicant’s dirty environment of claim 31, and the examiner recites that Tanaka’s second station (item 4b in Figure 1) corresponds to applicant’s clean environment of claim 31.  In the examiner’s rejection of claim 31 using Edo in view of Meulen, the examiner recites that Edo’s first station (item 400 in Figure 1A) corresponds to dirty environment of claim 31, and the examiner recites that Edo’s second station (item 500 in Figure 1A) corresponds to applicant’s clean environment of claim 31.
On page 13 of applicant’s arguments, applicant argues the following:
The Examiner has not addressed the claim language “establishing two environments with different cleanliness levels interfacing a cleaning chamber, one of the two environments being dirty commensurate with a dirtiest surface of the workpiece to be received in a dirty state in the dirty environment.”  Tanaka simply does not disclose this feature as all environments of Tanaka are clean.  
 
On page 13 of applicant’s arguments, applicant argues that “Tanaka explicitly teaches that each transport path (4a, 4b) within the apparatus is kept at a cleanliness level of class 10 according US federal standard 209B and therefore does not have transport paths with different cleanliness levels”.  This line of argument is not persuasive.  Tanaka teaches that “it is especially preferable that the atmosphere in a transport path is kept at a cleanliness level of class 10 or higher (cleaner)” (Col. 4, lines 17-19), and Tanaka teaches that “when atmosphere in the transport paths (T) are kept at a cleanliness level of class 10 according US federal standard 209B or at a higher cleanliness level, an epitaxial wafer which can be used for production of a 64 M DRAMs and a later generation more highly integrated semiconductor device can be produced” (Col. 7, lines 8-13).  When discussing example 4, Tanaka teaches that “since the in-apparatus transportation is conducted in the interior of the transport path 4c of Fig. 1, the transport path of Fig. 3, or the transport path 4F of Fig. 4, all of which are each kept at a cleanliness level of class 10 or at a higher cleanliness level in the interior, almost no foreign matter gets attached to the wafer surface”.  In Tanaka’s claim 5, Tanaka recites that “the atmosphere in a transport path is kept at a cleanliness level of class 10 or higher”.  None of these teachings by Tanaka specify that each transport path (such as transport path 4a or transport path 4b in Figure 1) is kept as the same cleanliness level as other transport paths.  Tanaka does not teach that transport path 4b has to be kept at the exact same cleanliness level as transport path 4a.  Tanaka does not specify that one transport path can’t be cleaner or dirtier than another transport path.  Applicant argues that Tanaka “does not have a dirty chamber as each chamber is clean”.  This is not persuasive.  An environment at one cleanliness level can be considered “dirty” 
On page 13 of applicant’s arguments, applicant argues the following:
Additionally, as discussed above, the combination of Tanaka and Meulen does not disclose the feature “isolating the two environments from each other during each transfer of the workpiece from the dirty environment to the cleaning chamber in a dirty state, and from the cleaning chamber to the cleaning state in a clean state so that the clean environment is controlled cleaner than the dirty environment.”
This argument is not persuasive.  As discussed above in the rejection of claim 31, the combination of Tanaka in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because wafer contaminants are removed in the cleaning chamber before the wafer enters the second station, whereas a not-yet-cleaned wafer is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest surface of the wafer, and it is reasonably expected that the second station has an environment that is cleaner than the environment of the first station.  In this “reasonably expected” argument, since the entrance and exit valves are closed (when they don’t need to be open) so as to isolate 
On page 16 of applicant’s arguments, applicant argues that Meulen “does not teach ‘establishing two environments with different cleanliness levels interfacing a cleaning chamber, one of the two environments being dirty commensurate with a dirtiest surface of the workpiece to be received in a dirty state in the dirty environment and the other of the two environments including an environmental control system for generating In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 16 of applicant’s arguments, applicant argues that “combining Edo with Meulen fails to remedy the deficiencies of Edo”.  Applicant argues that “as discussed above, the combination of Edo and Meulen does not disclose the feature “isolating the two environments from each other during each transfer of the workpiece from the dirty environment to the cleaning chamber in a dirty state, and from the cleaning chamber to the clean environment in a clean state so that the clean environment is controlled cleaner than the dirty environment.”  This argument is not persuasive.  As discussed above in the rejection of claim 31, the combination of Edo in view of Meulen does not explicitly teach that the second station is cleaner than the first station.  However, since the second station is downstream of the cleaning station and since the first station is upstream of the cleaning station, it is reasonably expected that the second station is cleaner than the first station simply because mask contaminants are removed in the cleaning chamber before the mask enters the second station, whereas a not-yet-cleaned mask is in the first station before being cleaned.  Thus, it is reasonably expected that the first station has a dirty environment commensurate with a dirtiest .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 8, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714